Case 5:18-cv-01038-FB Document 1 Filed 10/02/18 Page 1 of 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

sAN ANToNIo DIVIsIoN
CoLLEEN sARVER, §
PLAINTIFF §
§

§ CIVIL ACTIoN No: ‘5: |B ‘¢, v-G‘l 033
§
VS. §
§
UNITED sTATEs oF AMERICA, §
DEFENDANT §

 

PLAINTIFF, COLLEEN SARVER’S, ORIGINAL COMPLAINT TO
THE DEFENDANT, UNITED STATES OF AMERICA

 

Plaintiff, COLLEEN SARVER brings this complaint under the Federal Tort Claims Act, 28
U.S.C. § 2674. Plaintiff complains of the United States of America and would show the
following:

PARTIES
l.l. This case arises out of bodily injuries caused by a Unjted States Postal Service employee,
Mark Brown, When he failed to yield the right of Way as he made an unsafe u-turn across two lanes
of traffic, from the shoulder, to attempt to cross the double yellow lines on Harry Wurzbach in
order to go north. Further, he entered Plaintiff’s lane when it was unsafe and caused the impact
with the Plaintiff’s Vehicle.
1.2. Plaintiff is COLLEEN SARVER. Plaintiff resides in San Antonio, Texas.

1.3. Defendant is the United States of America. Mark Brown, at all times relevant to this lawsuit,

Page l of 8

Case 5:18-cv-01038-FB Document 1 Filed 10/02/18 Page 2 of 8

was an on-duty employee of the United States Postal Service, an agent of the United States of
America.
JURISDICTION, SERVICE, & VENUE
1.4. This Federal District Court has jurisdiction because this action is brought pursuant to and in
compliance with 28 U.S.C. §§ 1346(b), 2671-2680, commonly known as the Federal Tort Claims
Act.
1.5. The United States of America may be served with process in accordance with Rule 4(i) of the
Federal Rules of Civil Procedure by serving a copy of the Sumlnons and Complaint on the United
States Attorney John F. Bash, United States Attorney for the Western District of Texas by certified
mail, return receipt requested at his office:
United States Attorney‘s Offlce
ATTN: Civil Pl'ocess Clerk
601 NW Loop 410, Suite 600

San Antonio, Texas 78216

1.5.1. Service is also affected by serving a copy of the Surnrnons and Complaint on Jeff Sessions,
Attorney General of the United States, by certified mail, return receipt requested at:
The Attorney General’s Office
ATTN: Civil Process Clerk
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001
1.5.2. Service is also affected by serving a copy of the Summons and Complaint on Megan J.

Brennan, United States Postrnaster General by certified mail, return receipt requested at his oftice:
Page 2 of 8

Case 5:18-cv-01038-FB Document 1 Filed 10/02/18 Page 3 of 8

U,S. Postmaster General
United States Postal Service
ATTN: Civil Process Clerk
475 L'Enfant Plaza, S.W.
Washington, DC 20260-0010
1.6. Venue is proper in this district pursuant to 28 U.S.C. §l39l(e) because the United States of
Arnerica is the Defendant, and a substantial part of the events or omissions giving rise to the claim
occurred in this district.
LIABILITY OF THE UNITED STATES
1.7. This case is commenced and prosecuted against the United States of America to and in
compliance With Title 28 U.S.C. §§2671-2680, the Federal Tort Clairns Act. Liability of the
United States of Arnerica is predicated specifically on 28 U.S.C. §2674 because the personal
injuries and resulting damages of which the complaint is made were proximately caused by the
negligence, wrongful acts and/or omissions of employees and/or agents of the United States of
Arnerica Working for the United States Postal Service, while acting within the scope of their office,
employment, and/or agency under circumstances where the United States of Ainerica, if a private
person, would be liable to the Plaintiff in the same manner and to the same extent as a private

individual

1.7.1. The United States Postal Service is an agency of the United States of America. The
Defendant United States of Arnerica, through its agency, the United States Postal Service, at all

material times owned, operated, and controlled the United States Postal Service and staffed its
Page 3 of 8

Case 5:18-cv-01038-FB Document 1 Filed 10/02/18 Page 4 of 8

facilities and vehicles with its agents, servants and employees
1.7.2. At all material times, Mark Brown was an agent, servant, or employee of the United States

of America or its agency and was at all material times acting within the course and scope of his

employment

JURISDICTIONAL PREREQUISITES
1.8. Pursuant to 28 U.S.C. §§ 2672 and 2675(a), the claims set forth here were filed with and
presented administratively as required to the United States Postai Service on June 9, 2017 in
Writing. Defendant, United States acknowledged receipt of Plaintiff’s claim for damages on luly
20, 2017. Defendant, United States of America and Plaintiff failed to agree to a final disposition

of the claim within six months after it was presented

1.8.1. Accordingiy, Plaintiff has complied with all jurisdictional prerequisites and conditions
precedent to the commencement and prosecution of this suit.

FACTS
1.9. This is a Federal 'l`ort Ciaims Action for monetary damages sustained by the Plaintiff arising
out of the personal injuries to COLLEEN SARVBR as a result of the negligent operation of a
vehicle by Mark Brown.
1.10. On or about August 10, 2015 Plaintiff, COLLEEN SARVER was operating a blue 2003
GMC Envoy SUV and was traveling south on Harry Wurzbach road in Bexar County, San
Antom'o, Texas.
i.l 1. At that time and place, Mark Brown, an employee of the United States Postal Service was

coming from the right shoulder in his postal vehicle on the southbound side of Harry Wurzbach
Page 4 of 8

Case 5:18-cv-01038-FB Document 1 Filed 10/02/18 Page 5 of 8

Road, in San Antonio, Bexar County, Texas.
l.l2. Mark Brown an employee of Defendant, United States of America, negligently and
recklessly operated the vehicle he was driving when he suddenly and without warning failed to
yield the right of way as he made an unsafe u-turn and entered Plaintiff’s lane when it was unsafe,
striking Plaintiffs vehicle.

CAUSE OF ACTION
1.13. Through its employees, agents, or servants, the Defendant, United States of America, was
negligent in one or more of the following respects:
l.l3.l. Negligent for failing to maintain a safe and proper lookout for other vehicles;
l.13.2. Negligent for failing to maintain proper and safe control of his vehicle;
1.13.3. Negligent for failing to make a safe ttu'n;
l.l3.4. Negligent for failing to make a Safe u-turn;
1.13.5. Negligent for attempting to pass double yellow lines that divided the road way;
l.13.6. Negligent for failing to keep a safe distance from other cars on the road;
1.13.7. Negligent for failing to yield to the right of way to a vehicle;
l.l3.8. Negligent for failing to operate his vehicle properly on the roadway divided into two or
more clearly marked lanes for traffic, failing to drive as nearly as practical entirely within a single
lane and by failing to move from the lane unless the movement is safe which constitutes common
law negligence and negligence per se in violation of the Texas Transportation Cocle, §545.060.
1.13.9. Negligent for failing to yield the right-of-way to a vehicle that has entered the intersection
from another highway or that is approaching so closely as to be an immediate hazard to the

operator's movement in or across the intersection which constitutes common law negligence and

Page 5 ofS

Case 5:18-cv-01038-FB Document 1 Filed 10/02/18 Page 6 of 8

negligence per se in violation of the 'l`exas Transportation Code, §545.153.

1.l3.10. Negligent in operating his vehicle in a willful and wanton disregard for the safety of
persons and property, including Plaintiff, which constitutes common law negligence and
negligence per se in violation of the Texas Transportation Code § 545.401(a).

1.13.1 l. Negligent in failing to yield the right-of~way to a vehicle approaching on the highway to
be entered, which constitutes common law negligence and negligence per se in violation of the
Texas Transportation Code § 545.155.

1.13.12. Negligent in failing to maintain an assured clear distance between the two vehicles so
that, considering the speed of the vehicles, traffic, and the conditions of the highway, the operator
can safely stop without colliding with the preceding vehicle or veering into another vehicle, object,
or person on or near the highway, which constitutes common law negligence and negligence per
se in violation of the Texas Transportation Code § 545.062.

l.l3.l3. Negligent in failing to make a safe turn as required An operator may not turn the vehicle
to enter a private road or a driveway, otherwise turn the vehicle from a direct course, or move right
or left on a roadway unless movement can be made safely, which constitutes common law
negligence and negligence per se in violation of the Texas Transportation Code § 545.103.

l.13 . 14. Negligent in failing to safely turn the vehicle left. An operator shall yield the right~of-way
to a vehicle that is approaching from the opposite direction and that is in the intersection or in such
proximity to the intersection as to be an immediate hazard Which constitutes common law
negligence and negligence per se in violation of the Texas 'l`ransportation Code § 545.152.
1.l3.15. At all material times, the employee, agent, or representative of the United States

Government was negligent and caused the injuries sustained by Plaintiff.

Page 6 of 8

Case 5:18-cv-01038-FB Document 1 Filed 10/02/18 Page 7 of 8

DAMAGES
l.l4. As a proximate result of the Defendant’s negligent acts or omissions, Plaintiff suffered
injuries, which would not have occurred otherwise Plaintiff, COLLEEN SARVER pleads for all
damages available under Texas state law, federal law, and equity, including:
1.14. 1. Past and future pain and suffering;
1.14.2. Past and hiture mental anguish;
l.l4.3. Past and nature physical impairment and disability;
l. ]4.4. Past and future physical disfigurement;
l.14.5. Past and future loss of income and impairment of earning capacity;
l.l4.6. Past and future reasonable charges necessary for medical care, nursing, hospital,
rehabilitation services, custodial care, health care, supplies, attendant care expenses and other
health services;
l.l4.7. Past and future reasonable and necessary expenses incurred for substitute domestic
services;
1.14.8. Past and future loss of spousal household services, care, comfort, companionship, and
society;
1.14.9. Past and future reasonable value of the loss of consortium;
l.l4.10. Out-of-Pocket expenses;
l.l4.l l. Property damage; and
1.14.12. Plaintiff, COLLEEN SARVER, individually pleads for all other damages, pecuniary or
otherwise, arising out of law or equity, that they may be justly and equitably entitled to, in the

wisdom of the Court.
Page 7 of 8

Case 5:18-cv-01038-FB Document 1 Filed 10/02/18 Page 8 of 8

PRAYER

1.15. Plaintiff requests that Defendant be cited in terms of law to appear and answer this
complaint, that upon final trial, the Plaintiff has judgment against the Defendant, for the amount
of actual damages and for the other and different amounts as they shall show by proper amendment
before trial, for post judgment interest at the applicable legal rate, for all Court costs incurred in
this litigation; and for such other relief, at law and in equity, both general and special, to which

Plaintiff may show entitled to and to which the Court believes them deserving

Respectfully submitted,

 

CSLQU¢ Fi )dsoa.$lo\tns

Holly Fudg St kes

SBN: 24056

Fudge Nieto Stoke Law Firm, PLLC
12703 Spectrum Drive, STE lOOA
San Antonio, Texas 78249

Pl-I: 210 (399) 4997

FX: 210 (399) 4998

EM: hollvstxlegalheln@amail.com

Page 8 of 8

